This opinion is subject to administrative correction before final disposition.




                                Before
                   HITESMAN, GASTON, and KOVAC,
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Laurence L. BAKER
                   Corporal (E-4), U.S. Marine Corps
                               Appellant

                             No. 201900274

                           Decided: 9 April 2020

   Appeal from the United States Navy-Marine Corps Trial Judiciary.

                             Military Judges:
                       Jeffery Munoz (arraignment)
                          John P. Norman (trial)

 Sentence adjudged 15 July 2019 by a special court-martial convened
 at Marine Corps Air Ground Combat Center Twenty Nine Palms,
 California, consisting of a military judge sitting alone. Sentence in the
 Entry of Judgment: reduction to E-1 and a bad-conduct discharge.

                          For Appellant:
         Lieutenant Commander Christopher Roper, JAGC, USN.

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
               United States v. Baker, NMCCA No. 201900274


                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2